Citation Nr: 1707772	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-33 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1985 to January 1989.

By way of background, this matter originally came before the Board of Veterans' Appeals (Board) on appeal from April 2005, May 2009, and July 2009 rating decisions.  The April 2005 decision, rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denied an increase in a 20 percent rating for the Veteran's low back disability, characterized therein as chronic lumbar strain.

A December 2006 RO decision increased the rating for the Veteran's service-connected low back disability to 40 percent, effective September 19, 2003.  While the Veteran was informed that such award satisfied his claim as he limited his request to 40 percent, he subsequently indicated disagreement with the rating.  Therefore, since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  A February 2008 RO decision continued the 40 percent rating for the Veteran's service-connected low back disability (recharacterized as lumbar strain with degenerative changes).

The May 2009 rating decision denied a claim for TDIU.  The July 2009 rating decision granted service connection for sciatica of the right lower extremity (associated with lumbar strain with degenerative changes), and assigned a 10 percent rating for such disability effective January 8, 2008.  A July 2010 decision issued by the VA RO in Reno, Nevada, increased the rating for the Veteran's service-connected sciatica of the right lower extremity to 20 percent, effective April 27, 2010.  Since those grants do not represent a total grant of benefits sought on appeal, the claim remained on appeal, characterized as entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity for the period prior to April 27, 2010, and in excess of 20 percent from that date.  See AB, supra.  The case was later transferred to the VA RO in Detroit, Michigan.

The Veteran provided testimony at a personal hearing before a hearing officer at the Indianapolis, Indiana, RO in March 2009.  In July 2011, the Veteran and his friend offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the Detroit RO.  Transcripts from both these hearing are associated with the record.

In December 2011, the Board remanded the issues of entitlement to a rating in excess of 40 percent for chronic lumbar strain with degenerative changes; entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity for the period prior to April 27, 2010, and in excess of 20 percent thereafter; and entitlement to a TDIU.  At that time, the Board also granted service connection for anxiety disorder as secondary to the service-connected lumbar disability.  A February 2012 rating decision implemented the grant of service connection for this disability, listed therein as anxiety and depressive disorder associated with chronic lumbar strain with degenerative changes, with a disability rating of 50 percent, effective May 20, 2008.  A 100 percent rating for this disability, effective April 6, 2012, was granted by an August 2012 rating decision.  The Veteran did not express disagreement with the initial 50 percent rating, or the effective date for the assignment of the 100 percent rating.  As such, while entitlement to a rating in excess of 50 percent for anxiety and depressive disorder prior to April 6, 2012, was listed as an issue on the August 2012 supplemental statement of the case, and on the July 2014 brief by the Veteran's representative, this matter is no longer for appellate consideration.

In October 2014, the Board denied a rating in excess of 40 percent for chronic lumbar strain with degenerative changes; granted an initial rating of 10 percent, but no higher, as of September 19, 2003, for sciatica of the right lower extremity; and denied an initial rating in excess of 20 percent for such disability as of April 27, 2010.  The Board also remanded the issue of entitlement to a TDIU for additional development and it now returns for further appellate review.

Finally, the Board notes that additional VA treatment records, including records dated from July 2016 to November 2016, have been uploaded to the Veteran's Virtual VA electronic file since the issuance of the most recent May 2016 supplemental statement of the case.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records; however, the Board finds that such records are not pertinent to the Veteran's TDIU claim as they demonstrate only a continuation of care, without evidence of increased symptomatology or functional impact beyond that shown in records that the AOJ has already considered.  In this regard, such records are duplicative of those previously before the AOJ.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From September 19, 2003, to May 20, 2008, the Veteran's service-connected disabilities, excluding his psychiatric disorder as such was not yet service-connected, do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.

2.  From May 20, 2008, to April 6, 2012, the Veteran's service-connected disabilities, including his service-connected psychiatric disorder, do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.

3.  As of April 6, 2012, no single service-connected disability, separate from the Veteran's service-connected psychiatric disorder, renders him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a December 2008 letter, sent prior to the issuance of the May 2009 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in November 2003, February 2005, November 2006, January 2008, March 2009, November 2009, April 2010, and April 2012 that address the nature and severity of his service-connected disabilities, to include their resulting functional impairment, and medical opinions further addressing the resulting impairment associated with the Veteran's physical and psychiatric disabilities were rendered in April 2016.  The examinations and opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the Veteran's disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to a TDIU has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the July 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's December 2011 and October 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in December 2011, the matter was remanded in order to obtain updated VA treatment records, Social Security Administration (SSA) records, and vocational rehabilitation records and afford the Veteran a VA examination.  Subsequently, updated VA, private, SSA, and vocational rehabilitation records were obtained and VA examinations were conducted in April 2012.  Additionally, in October 2014, the Board remanded the matter in order to request that the Veteran complete a VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Unemployability), which was accomplished in October 2015, and afford the Veteran a VA examination.  In this regard, while the Veteran repeatedly failed to report to the scheduled VA examinations, the AOJ ultimately obtained opinions addressing the relevant inquiries in April 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2011 and October 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

As noted in the Introduction, a 100 percent rating has been granted for the Veteran's service-connected psychiatric disability, effective April 6, 2012.  While 38 C.F.R. § 4.16(a) provides that TDIU benefits are only available if the schedular rating is "less than total," the Board is cognizant that in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to obtain a the TDIU rating, even where a 100 percent schedular rating has also been granted.  Therefore, the Board finds that the Veteran's claim for a TDIU remains viable throughout the entire appeal period stemming from his September 19, 2003, claim for an increased rating for his back disability. 

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, not whether a veteran is unemployable solely due to his or her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376, 383 (2013); accord Hatlestad, 5 Vet. App. at 529.  

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

In this case, throughout the pendency of the appeal, the Veteran has been service-connected for dysthymic disorder with anxiety and depressive disorder, evaluated as 50 percent disabling as of May 20, 2008, and 100 percent disabling as of April 6, 2012; chronic lumbar strain with degenerative changes (back disorder), evaluated as 40 percent disabling as of September 19, 2003; sciatica of the right lower extremity (right sciatica), evaluated as 10 percent disabling as of September 19, 2003, and 20 percent disabling as of April 27, 2010; hallux valgus (left foot disorder), evaluated as noncompensably disabling; and minor scars, cheeks, secondary to acne pitting (acne), evaluated as noncompensably disabling; none of which have been rated totally disabling.  For the appeal period, the Veteran has a combined disability rating of 50 percent as of September 19, 2003; 70 percent as of May 20, 2008; 80 percent as of April 27, 2010; and a 100 percent as of April 6, 2012.  Even in consideration of the provisions allowing two or more disabilities to be considered as one for TDIU purposes pursuant to 38 C.F.R. § 4.16(a), the Veteran does not meet the schedular threshold for a TDIU prior to May 20, 2008.  Even so, if it is determined that his service-connected disabilities render him unemployable prior to such date, the Board may refer the matter for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).

In light of Bradley v. Peake, the Veteran's claim of entitlement to TDIU, which was initially raised on September 19, 2003, in connection with his increased rating claim for his back disability, encompasses the effects of his back, right sciatica, left foot, and acne disorders from September 19, 2003, to May 20, 2008, and on an individual basis from April 6, 2012, to present.  The effects of all of the Veteran's service-connected disabilities will be considered from May 20, 2008, to April 6, 2012.  The effects of the Veteran's psychiatric disorder will not be considered prior to May 20, 2008, as the disorder was not yet service-connected.  The effects of his psychiatric disorder will not be considered after April 6, 2012, because he has been in receipt of a 100 percent disability rating since that time and the TDIU only remains viable for SMC purposes.

The Board finds that the Veteran's service-connected disabilities have not rendered him incapable of securing and maintaining substantially gainful employment at any time during the pendency of the appeal.  As discussed below, his service-connected disabilities do not preclude him from engaging in non-physical work, i.e., work which does not require prolonged sitting or standing, bending, or lifting.  Significantly, the Board finds that symptoms of the Veteran's service-connected disabilities do not preclude him from work consistent with his extensive education and work experience as an educator.  In that regard, the Veteran was an honor student in high school and went on to receive a bachelor's degree in sociology, master's degree for counseling, and most recently, a second master's degree in education from Indiana University in December 2008.  The Veteran completed his most recent master's degree with a 3.47 grade point average, receiving A's for all of his practical internships.  Throughout the appeal, he has also undertook several substitute teaching and counselor positions, most recently in August 2009.

(A)  From September 19, 2003, to May 20, 2008, and from April 6, 2012, to Present

As discussed above, during the periods from September 19, 2003, to May 20, 2008, and from April 6, 2012, to present, the Veteran's claim for a TDIU cannot contemplate the effects of his psychiatric disorder.  Furthermore, as of April 6, 2012, a TDIU must be based on a single disability, rather than a combination of disabilities, for SMC purposes. 

Initially, the Board finds that the Veteran does not contend, and the evidence does not suggest, that the Veteran's scar and hallux valgus disabilities impact his ability to obtain employment.  See, e.g., VA examination (April 6, 2012).  Conversely, the Board finds that the Veteran's back and sciatica disorders substantially impair his ability to obtain physical employment.  In this regard, SSA determined that the Veteran has been disabled, primarily due to his back disorder, since August 2007.  See SSA Determination (December 16, 2009); but see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).

Throughout this period of the appeal, the Veteran's service-connected back and sciatic disorders result in limitation of motion, severe pain, and inability to lift, bend, or squat.  The Veteran has, at various times, been unable to walk more than a few yards, stand for more than a few minutes, or bend at the hips, and his recent records show that he ambulates with a walker.  See, e.g., VA examination (January 2008).  The Veteran testified that prolonged sitting exacerbates his back pain,  explaining that the most comfortable position is laying on his stomach.  See Hearing transcript (July 2011).  The Veteran also testified that his pain medications are highly debilitating.  See id.

Notwithstanding the serious symptoms of the Veteran's service-connected disabilities, the evidence shows that he has retained significant physical and nonphysical function.

For instance, while the Veteran testified that his pain medications, specifically Vicodin six times daily, impact his ability to focus, the evidence shows he was able to complete his second master's degree and achieve a 3.47 grade point average despite the effect of his strong pain medications.  See University of Indiana transcript (December 2008) and VA examination (January 2008) (showing that the Veteran was taking Vicodin six times daily while enrolled in the master's degree program from Fall 2006 to Fall 2008).  Significantly, the Veteran received A's in all of his practical internships while simultaneously working as a substitute teacher.  After completing his master's degree, he continued working as a part-time substitute teacher as recently as August 2009.  See, e.g., Private treatment record (June 19, 2009) (showing that the Veteran was employed as a teacher by the Pontiac Board of Education); VA treatment records (August 27, 2009) (showing that the Veteran reported "working as a substitute teacher.  He works all over [sic] Indy and Indianapolis but he usually works on the south side of Indy.").

The evidence also shows that the Veteran has been able to overcome many of the physical limitations of his service-connected disabilities.  In this regard, March 2009 VA examination reports show the Veteran reported that his service-connected disabilities prevent him from walking, doing household chores, exercising, driving, and other engaging in recreational activities; and that his symptoms cause moderate difficulty with toileting, grooming, and bathing.  However, private treatment records show that the Veteran was "working out" several days prior to the examination, and that he was performing yardwork just days after the examination.  See Private treatment records (March 10, 2009; April 2, 2009).  Additionally, notes from a SSA interview show that the Veteran was observed sitting, standing, and ambulating without assistive device, pain, or difficulty.  See SSA interview note (July 30, 2009).  

Several days after the SSA interview, the Veteran was taken to the hospital after a motor vehicle accident.  At the hospital, he refused to provide a urine sample, and began pacing in and out of his room urinating on the floor.  He subsequently assaulted police officers and hospital employees and had to be handcuffed to his bed.  See, e.g., Private treatment records (August 8, 2009).  At this time, the Veteran was able to continue an internship in child psychology, work as a substitute teacher, and write a movie script.  See Private treatment record (August 17, 2009); VA treatment record (August 27, 2009).  In April 2012, a VA examiner opined that the Veteran's service-connected medical conditions, including their required medications, are not likely to impact his ability to obtain and maintain substantially gainful simple, nonrepetitive, light-duty, sedentary employment.  A subsequent VA treatment record showing that the Veteran ambulated in a near normal fashion without a walker tends to support the April VA examiner's opinion.  See VA treatment record (May 11, 2012).  

More recently, the Veteran reported that he had worked as a schoolteacher for approximately 20 years, teaching both elementary and high school; he described himself as an excellent teacher.  See VA treatment record (March 11, 2015).  He also reported that he is currently seeking volunteer opportunities at a local hospital.  Additionally, the Veteran reported that he enjoys attending concerts, church, and family gatherings.  See id.  In April 2016, a VA clinician reviewed the evidence of record and concluded that, while the Veteran's service-connected disabilities cause problems with lifting and carrying but that such would not likely impact his ability to obtain and maintain substantially gainful employment as he can perform light, sedentary duty.

Considering the evidence of record, the Board finds that that from September 19, 2003, to May 20, 2008, and from April 6, 2012, to present, the Veteran's service-connected disabilities, excluding his psychiatric disorder, have not precluded him from securing or following a substantially gainful occupation consistent with his education and work experience.  In this regard, the Board finds persuasive the medical opinions that the Veteran is capable of light, sedentary duty.  The Board acknowledges that the Veteran's service-connected disabilities cause severe pain; require strong medication; and interfere with his ability to sit, stand, lift, bend, and walk for prolonged periods of time; however, they have not stopped the Veteran from earning two master's degrees while working as a part-time teacher.  Moreover, a career in education and/or counseling would offer the Veteran the ability to sit, stand, and change positions as required by his service-connected back and sciatica disorders.  Additionally, recent evidence continues to show that the Veteran is an "excellent teacher" who is actively seeking volunteer work and enjoys attending concerts, church, and family gatherings.  See VA treatment record (March 11, 2015).

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU from September 19, 2003, to May 20, 2008, and from April 6, 2012, to present.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against TDIU during those periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

(B)  From May 20, 2008, to April 6, 2012

As discussed above, the Veteran's claim for a TDIU from May 20, 2008, to April 6, 2012, contemplates the effects of all of the Veteran's service-connected disabilities.

Throughout this period of the appeal, the Veteran's service-connected psychiatric disorder resulted in anxiety, depression, and occasional suicidal ideation and violent behavior.  Additionally, the April 2012 VA examiner noted that the Veteran self-soothed with drugs, namely crack cocaine.  In fact, the Veteran reported using crack cocaine and opiates on a daily basis prior to December 2011.  Such drug use is consistent with the positive urinary analysis of record.  See, e.g., VA treatment records (June 19, 2009; February 18, 2010).

As noted above, the Veteran completed his second master's degree from Fall 2006 to Fall 2008.  His achievements during that time, to include his high grades while interning and working as a part-time substitute teacher, do not suggest that his service-connected disabilities precluded substantially gainful employment.  See, e.g., VA treatment record (August 21, 2008) (showing that the Veteran denied any current psychiatric or emotional problems; (October 1, 2008) (reporting that his mood is pretty good).

After completing his second master's degree, in June 2009 and August 2009, the Veteran had two episodes of violence and suicidal ideation.  See Private treatment record (June 14, 2009; August 8, 2009).  However, such episodes quickly subsided within a few days thereafter.  See Private treatment record (July 21, 2009)(showing that mental status examination was normal and that the Veteran denied panic attacks and suicidal ideation); (August 17, 2009) (showing that the Veteran denied suicidal ideation).  Additionally, notwithstanding these episodes of severe symptoms, the Veteran reported that he was able to continue his work in child psychology and the Veteran and his then-treating mental healthcare provider noted that he was a fast learner and excellent teacher.  See Private treatment record (August 17, 2009); VA treatment record (August 27, 2009).  The Veteran's mental healthcare records show that he maintained normal mental status and denied anxiety and depression through the remainder of the appeal period under consideration, that is, through April 6, 2012.  See, e.g., Private treatment records (October 9, 2009; January 8, 2010); VA treatment records (February 18, 2010; April 23, 2010).  Significantly, the Veteran reported that he was motivated to do things, his concentration was good, and clinicians noted that he had future oriented thinking and no significant psychiatric symptoms.  See, e.g., VA treatment records (February 18, 2010; April 23, 2010).  In July 2011, however, the Veteran testified that his physical limitations cause anxiety which renders him unable to work.

Considering the evidence of record, the Board finds that from May 20, 2008, to April 6, 2012, the Veteran's service-connected disabilities, to include his psychiatric disorder, do not preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.  In the regard, as discussed above, the Board finds the Veteran's physical disabilities do not preclude light, sedentary work.  The Board finds significant that, even in the midst of his most severe symptoms--including episodes of violence, anxiety, panic, depression, and heavy drug use--the Veteran was able to continue his work as a substitute teacher and child psychologist.  See, e.g., Private treatment records (August 8, 2009; August 17, 2009); VA treatment record (August 27, 2009).  Indeed, not only was the Veteran able to remain employed at that time, he was able to do so counseling children.  Following this time period, the evidence suggests that the Veteran's psychiatric symptoms improved, which further supports the Board's finding of employability.  See, e.g., Private treatment records (October 9, 2009; January 8, 2010).  Additionally, as noted above, the Veteran's physical disabilities did not preclude him from attending school and internships, exercising (see VA treatment record, March 10, 2009), performing yardwork (see Private treatment record, April 2, 2009), assaulting healthcare providers and requiring four-point restraints (see, e.g., Private treatment record, June 29, 2009), assaulting police officers and requiring restraints (see Private treatment record, August 8, 2009), working in child psychology (see August 17, 2009), working as a substitute teacher (see VA treatment record, August 27, 2009), drafting a movie script (see VA treatment record, August 27, 2009), getting on and off of an examination table without difficulty (see Private treatment record, November 11, 2009), or removing his IV and walking out of the emergency department (see November 5, 2010).  Indeed, while no one of the of the Veteran's achievements or limitations is in and of itself dispositive as to his employability, when viewed as a whole, his achievements and abilities far outweigh his limitations.  Moreover, despite the Veteran's bouts of severe symptoms, the evidence demonstrates that he was able to obtain and maintain substantially gainful employment consistent with his extensive education and training as an educator.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU from May 20, 2008, to April 6, 2012.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against TDIU this period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


